DETAILED ACTION
Response to Arguments
Applicant's arguments filed 08 July 2022 have been fully considered but they are not persuasive.
Claims 22 and 30
The remarks take the position that claim 22 is not commensurate in scope with claim 1 and therefore was not properly addressed.  The remarks point to the only language difference being “the achromatic beam bending system being configure to select only a final charge state” (underlined word is the only difference in claim scope).  The remainder of the claim is identical to claim 1.  The rejection of claim 22 would not be any different than the relied upon references and citations in claim 1.  For instance, the references relied upon to teach the above clause in commensurate claim 1 are O’Connor, Mous or ‘067.  In each reference, citations were shown to teach a charge selector…configured to select a final charge state at the first energy from the plurality of positive charge states.  Selecting “a final charge state” is no different than selecting “only a final charge state” with regards to the teachings relied upon in each reference.  For instance, Mous was relied upon for teaching selecting a final charge state with a charge selector in paragraph [0026] which recites “The additional analyzer 15 serves as a charge-state selector, in which interfering ions 16 that have a different charge-state than that of an isotope of interest, such as a radioisotope, have a different bending radius and are consequently swept out of the path of the isotopes of interest 17”.  The evidence shows, the charge selector selects a final charge state (i.e. the charge state of an isotope of interest).  Adding selecting only, provides no distinguishing language because in Mous the final charge state is the selected charge state where all interfering ions of different charge-state are swept out of the path of the isotopes of interest.
The remarks then suggest the language of claim 30, is not commensurate with the language of claim 1 because claim 30 requires “the electron stripper being configured to receive the plurality of positive ions…directly from the first RF accelerator”.  The relied upon teachings of Satoh clearly show the electron stripper being configured to receive the plurality of ions from and directly from the first RF accelerator (see page 8 of the non-final rejection and figures 2 of Satoh showing stripper 220 directly downstream accelerator 230 to directly receive ions). The addition of the word “directly” would not change the grounds of rejection of claim 1, thus the same rejection would apply to claim 30.
Claims 22 and 30 are therefore commensurate in scope.  The addition of “directly” and “only” in no way change the relied upon citations or rational for the rejection of claim 1 and by the same rational applied to claims 22 and 30.
Claims 22 and 30 are considered to be addressed by addressing commensurate scope in claim 1.

Satoh in view of O’Connor in view of Underwood or Cho or Aoki et al.
The remarks have been found persuasive.  While O’Connor teaches a charged selector positioned downstream an electron stripper, the analyzer magnet is not disclosed to select a final charge state at the first energy from the plurality of positive charge states of the plurality of positive ions as required by claims 1, 22 and 30.  This rejection has been withdrawn.

Satoh in view of Mous in view of Underwood or Cho or Aoki et al.
The remarks argue that Mous teaches negative ions from the ion source.  This point is not persuasive because the rejection is over Satoh in view of Mous.  Satoh teaches the claimed extraction.  The remarks further argue that it would not be obvious to one of ordinary skill in the art to combine the teachings of Mous with those of Satoh, as the charge exchange required by Mous would frustrate the purpose of the system discussed by Satoh.  This point has been found unpersuasive because the function of the charge stripper of Mous was not relied upon to modify the teaching of Satoh.  Satoh teaches the claimed charge stripper, Satoh fails to disclose the charge selector as claimed.  Mous was relied upon for teaching why one of ordinary skill in the art would be motivated to place a charge selector downstream the charge stripper for the purpose of sweeping out ions of a different charge state than desired.  The remarks do not address this rational and instead argue differences in functions of the charge stripper of Satoh vs the charge stripper of Mous.  The modification of Satoh with Mous provides no change to the charge stripper of Satoh, rather the modification of Satoh with Mous was applied to show why it would be obvious to place a charge selector between a charge stripper and an accelerator.  The remarks are unpersuasive and therefore the rejection stands as discussed previously.

Satoh in view of ‘067 in view of Underwood or Cho or Aoki et al.
The remarks do not address this rejection; therefore, the rejection stands as discussed previously.

Satoh in view of Mous or ‘067 in view of Underwood or Cho or Aoki et al.
The remarks take the position that Underwood, Cho or Aoki et al. are all silent regarding the selection of charges by the apparatus.  Initially, Mous or ‘067 were used to teach charge selection.  Underwood, Cho or Aoki et al. were each used to teach the structure of a charge selector.  The applicant’s disclosure was only used to establish what one of ordinary skill in the art would consider a charge selector to be.  Specifically, paragraph [0035] of the published application teaches the charge selector may be an achromatic beam bending system comprising two 45-degree magnets with a quadrupole singlet lens therebetween.  MPEP 2111.01(I) recites “the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms.”.  Here, the specification teaches the structure of the claimed “charge selector”.  Each reference teaches the structural components of the claimed “charge selector”.  Since charge selection is already disclosed in Mous or ‘067, Underwood, Cho or Aoki et al. were only used to show that the structure of the claimed charged selector was known and there is rational to modify Satoh in view of Mous or ‘067 to make obvious the claimed invention.  The reliance on the applicant’s specification is not to apply the teachings therein as prior art, rather to establish the broadest reasonable interpretation in light of the specification.  The specification teaches an example of the structural characteristics of the charge selector, each of Underwood, Cho or Aoki et al. shows the identical structure.  Since Satoh in view of Mous or ‘067 teach the function of charge selection, each of Underwood, Cho and Aoki were merely used to demonstrate structure to what one of ordinary skill in the art would understand a charge selector to be in light of the specification (i.e. an achromatic beam bending system).  Since Underwood, Cho or Aoki et al. all teach the disclosed achromatic beam bending system, each system is within the broadest reasonable interpretation of a charge selector as claimed.
With regards to the applicants assertion that Underwood, Cho or Aoki et al. fail to disclose charge selection, Underwood, Cho or Aoki et al. were not used to teach charge selection, rather they were used to teach a charge selector as understood by the specification.
It is noted that in both Mous and ‘067 the charge selector is described as a bending or deflection magnet to provide bending for the charge states (Mous, [0030]).  Since each of Underwood, Choi or Aoki et al. teach deflection magnets to bend charged particles, they are suitable for the intended purpose of Mous and ‘067.
Therefore, the remarks have been found unpersuasive and the rejection stands as reiterated herein below.
  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first RF accelerator configured to receive the ion beam from the mass analyzer, wherein the plurality of ions are at an initial energy and an initial charge state, wherein the first RF accelerator is further configured to accelerate the plurality of ions to a first energy at the initial charge state” in claim 1
“an electron stripper positioned downstream of the first RF accelerator and configured to receive the plurality of ions at the initial charge state and first energy and to convert the plurality of ions to a plurality of charge states at the first energy; 
a charge selector positioned downstream of the electron stripper and configured to select a final charge state at the first energy from the plurality of charge states of the plurality of ions” in claim 1
“a second RF accelerator positioned downstream of the charge selector and configured to accelerate the plurality of ions to a final energy spectrum at the final charge state in claim 1
“ a final energy filter positioned downstream of the second RF accelerator and configured to purify the plurality of ions to a final energy at the final charge state for implantation into a workpiece” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US pgPub 2011/0101213) in view of:
 (a) Mous (US pgPub 2019/0385830) or 
(b) JPH0823067B (herein ‘067) (copy of publication and machine translation submitted with the office action of 21 September 2021) and
further in view of Underwood (USPN 5,198,674) or Cho et al. (Cho et al., “Quadrupole magnet requirements for achromatic Operation of DIAC Nano-beamline” Transactions of the Korean nuclear society autumn meeting, 2018) or Aoki et al. (JP2015000090) (copy of publication and machine translation submitted herewith)
Regarding claim 1, Satoh teaches a high energy ion implantation system (fig. 1), comprising: 
an ion source (102) comprising a source chamber (112) for generating ions (inherent); 
an extraction electrode (121) configured to receive the ions generated by the ion source (as seen in figure 1) and define an ion beam comprising a plurality of positive ions ([0027] note ion beam 108 comprises positive ions, since ion beam 108 is upstream the charge stripper, the ions are the same charge state as extracted from the ion source, thus the ion beam source generates a plurality of positive ions) at an initial energy and an initial positive charge state (ions inherently have an initial energy and charge state before entering the accelerator); 
a mass analyzer (104) configured to receive the ion beam comprising the plurality of positive ions at the initial energy and the initial positive charge state directly from the extraction electrode (as seen in figure 1, 104 receives ions from 121) and to mass analyze the ion beam ([0021]); 
a first RF accelerator (fig. 2 shows a detailed view of accelerator 113, comprising a first plurality of RF accelerator stages 230 ([0028])) configured to receive the ion beam comprising the plurality of positive ions at the initial energy and the initial positive charge state directly from the mass analyzer (201, received from analyzer 104 as seen in figure 1), wherein the first RF accelerator is further configured to accelerate only the plurality of positive ions from the initial energy to a first energy at the initial positive charge state ([0030], note: “the first plurality of accelerator stages provide enough energy to the ions of first charge state, high enough to guarantee a high stripping efficiency for the production of the second charge state, greater than the amount available at the ion source”  Note: the accelerator stage 230 inherently accelerates ions.  Further see paragraph [0027] teaches positive ions comprising a first charge state before entering the stripper, thus positive ions are accelerated by the first RF accelerator to a first energy at the positive charge state);
an electron stripper (220) positioned downstream of the first RF accelerator ([0030] and fig. 2, shows 220 downstream 230) and configured to receive the plurality of positive ions at the initial positive charge state and first energy ([0030] 220 receives ions provided with energy from first stage at first charge state) and to convert the plurality of positive ions to a plurality of positive charge states at the first energy ([0030] production of second charge state by stripping.  Further paragraph [0027] teaches positive ions converted to a plurality of positive charge states. As evidenced by page 7, lines 27-30, the Satoh patent (of which this is the pre-grant publication) teaches a charge stripper that produces many ions of different charge states.  Further, page 9, lines 4-7 teach no acceleration is provided by an electron stripper, thus the energy is at the first energy provided by the first acceleration states); 
a second RF accelerator (232) configured to accelerate the plurality of positive ions to a final energy spectrum (inherent to the accelerator 232, since positive ions are converted to positive charge states, the second accelerator accelerates the plurality of positive ions); and 
a final energy filter (130) positioned downstream of the second RF accelerator and configured to purify the plurality of positive ions to a final energy ([0021], further note since positive ions are passed from the charge stripper all downstream components receive positive ions) for implantation into a workpiece (134).
While Satoh teaches the second RF accelerator accelerations ions to a final energy spectrum at a final charge state and the final energy filter purifies the plurality of ions, Satoh fails to disclose a charge selector positioned between the stripper and the second RF accelerator, thus the second RF accelerator does not accelerate “at the final charge state” or the “final energy filter” to purify “at the final charge state”.  Therefore, Satoh fails to disclose :
a charge selector positioned downstream of the electron stripper and configured to select a final charge state at the first energy from the plurality of positive charge states of the plurality of positive ions and the second RF accelerator positioned downstream of the charge selector.
Mous teaches a charge selector (fig. 2, 15) positioned downstream of the electron stripper (8) and configured to select a final charge state at the first energy from the plurality of positive charge states of the plurality of positive ions ([0026], note paragraph [0023] teaches the after stripping positive ions are accelerated, thus selection of positive ions at plurality of positive charge states); 
the second accelerator (10) positioned downstream of the charge selector (15) and configured to accelerate the plurality of positive ions to a final energy spectrum at the final charge state (inherent in the acceleration stages 10)
the final energy filter (13) positioned downstream of the second RF accelerator (10) and configured to purify the plurality of positive ions to a final energy at the final charge state ([0027] note block interferences (i.e. ions) that have incorrect energy).
Mous modifies Satoh by suggesting the placement of an additional analyzer 15 acting as a charge-state selector between the stripper and the second accelerator.
Since both inventions are directed towards an electron stripper upstream of an accelerator, it would have been obvious to one ordinary skill in the art to place the additional analyzer 15 of Mous between the stripper and second accelerator of Satoh because it would sweep out ions of a different charge state than desired ([0026]).  The placement being advantageous because the “the additional analyzer 15 between the stripper 8 and second acceleration section 10 is optimal, since this is the only location where the interfering ions that need to be suppressed can be relatively easily discriminated from the isotope of interest”.  See further discussion with regards to rational in the response to arguments section above.  
Alternatively, ‘067 teaches a charge selector (fig. 1, 36) positioned downstream of the electron stripper (30) and configured to select a final charge state at the first energy from the plurality of positive charge states of the plurality of positive ions (page 2 of machine translation, second paragraph under “(example)” recites “a charge analyzer 36 that selectively derives ions 4 with a predetermined charge by action of an electric or a magnetic field” thus selecting a final charge state at the energy provided from accelerator 22 from the plurality of positive charge states inherently resulting from the stripper 30.  Page 3, lines 13-15 teach positive ions As+ and B+.  Further lines 23-24 on page 3 teach the charge analyzer 36 selectively extracts ions having a desired charge number in the multiply charged ions); the second accelerator (38a/38b) positioned downstream of the charge selector (36) and configured to accelerate the plurality of positive ions to a final energy spectrum at the final charge state (inherent to an acceleration tube).
‘067 modifies the device of Satoh by suggesting a charge selector downstream of the electron stripper and upstream a second accelerator.
Since both inventions are directed towards high energy ion implantation, it would have been obvious to one of ordinary skill in the art to position a charge selector of ‘067 in the device of Satoh because “providing the mass analyzer 6 and the charge analyzer 36 as in this example, and excess ions do not enter the linear accelerator 22 and the gap cavities 38a and 38b, and the contamination is reduced” page 3, lines 30-32.  That is, the  charge analyzer 36 reduces contamination of the beam by removing excess ions.
While each of Mous and ‘067 teach charge selectors, none of the applied references disclose selector to comprise two 45-degree magnets having a quadrupole singlet lens disposed therebetween, thereby defining an achromatic beam bending system.
However, Underwood teaches the charge selector (fig. 1, note: col. 3, lines 1-10, note selection of particles.  Since the particles are emitted from the radioactive source, they are charged particles, thus charge selection by selection of particles.  Moreover, since the apparatus of Underwood has the identical structure to the disclosed charge selector, the apparatus of Underwood would be understood to be a charge selector1) comprises two 45-degree magnets (18 and 20) having a quadrupole singlet lens (24) disposed therebetween (as seen in figure 1), thereby defining an achromatic beam bending system (abstract).
Underwood modifies Satoh in view of Mous or ‘067 by suggesting an achromatic system as the beam bending system.  
Since both inventions are directed towards particle selection, it would have been obvious to one of ordinary skill in the art to select the structure of Underwood for the charge selectors of Mous or ‘067 because it would facilitate selection through dispersion to produce a focused monoenergetic particle beam (col. 1, lines 46-50) that eliminates bulky and expensive electromagnets  (col. 2, lines 9-11), such as the magnetic analyzers or sectors disclosed in  Mous or ‘067.  
Alternatively, Choi teaches a charge selector (bending magnet is a charge selector see footnote 1 above) comprises two 45 degree magnets (table II and paragraph under section “2. beam optics”) having a quadrupole singlet lines disposed therebetween (paragraph under section “2. Beam optics”).
Choi modifies the combined device by suggesting an achromatic system as the beam bending system.
Since both inventions disclose a bending system downstream an accelerator, it would have been obvious to one of ordinary skill in the art to structure the charge selectors of Mous or ‘067 as achromatic as disclosed in Cho because it would eliminate beam divergence to achieve small beam size (see first paragraph in right column of first page).  Therefore, the achromatic deflection serves to better focus the ion beam as desired in Satoh (see paragraph [0029] of Satoh).
Alternatively, Aoki et al. teach a charge selector (bending magnet, acts as a charge selector, see footnote above) comprises two 45 degree magnets (fig. 2, 5401/5402 and paragraph [0020], lines 255-257) having a quadrupole singlet disposed therebetween (7101, paragraph [0020], lines 255-257).
Aoki et al. modifies the combined device by teaching the bending system as an achromatic system.
Since both inventions are directed towards bending optical systems, it would have been obvious to one of ordinary skill in the art to have the beam bending system be an achromatic system as suggested by Aoki because  by using the achromatic deflection portion for the deflection portion, the dispersion function of the subsequent straight portion becomes 0, and the ion beam can be transported…while suppressing the beam size” (paragraph bridging pages 7-8).  Therefore, the achromatic deflection serves to better focus the ion beam as desired in Satoh (see paragraph [0029] of Satoh).
Regarding claims 2 and 23, Satoh teaches an end station positioned downstream of the final energy filter and configured to support the workpiece ([0023]).
Regarding claims 3, 24 and 31, Satoh teaches wherein the electron stripper comprises a gas cell (fig. 2, 228) configured to provide a gas to create a localized high density gas region (228 is a stripper tube which receives gas from 226, thus a localized high density gas region via control of the gas) for stripping electrons from the plurality of ions ([0031]) and a control device (224) configured to adjust a flow rate of the gas into the electron stripper based on at least one of an energy, a current and a species of the ion beam ([0031]). 
Regarding claims 4 and 25, Satoh teaches wherein the variety of charge states comprise a charge state that is greater than or less than the initial charge state ([0007], variety of charge states as evidenced by page 7, lines 27-30 of the instant specification).
Regarding claims 5 and 26, Satoh teaches the ion beam comprises a species comprising one or more of boron, phosphorus, and arsenic ([0007]).
Regarding claims 6 and 27, Satoh teaches wherein the electron stripper is configured to convert the plurality of ions to a net charge of one or more of +2, +3, +4, and +5 ([0007]).
Regarding claims 7, 28 and 32, Satoh teaches wherein the electron stripper is configured to convert the plurality of positive ions to a net charge ([0019], [0020] and [0006]).
Satoh differs from the claimed invention by only disclosing examples of an initial charge state of B+ to B++ ([0019]) or B++ to B+++ ([0027]), thus fails to specifically disclose converting to a charge state of a net +6 or higher.
However, Satoh does teach the general principal of increasing the net charge state via stripping reactions ([0020])
Therefore, when it is desired to achieve a net charge of +6 or greater it would be obvious to one of ordinary skill in the art provide ions from an ions source with a charge state of +6 or greater such that the desired net charge state may be obtained via the stripper.  
Regarding claims 8 and 29, Satoh teaches wherein the electron stripper comprises a gas stripper (fig. 2, 226/228).
Regarding claim 21, Satoh teaches wherein the electron stripper (220) is positioned downstream of the first RF accelerator ([0030] and fig. 2, shows 220 downstream 230) and configured to receive the plurality of positive ions at the initial positive charge state and the first energy directly from the first RF accelerator ([0030] 220 receives ions provided with energy from first stage at first charge state from the first RF accelerator 230).
Claims 22 and 30 is commensurate in scope with claim 1 and is therefore obvious as discussed in the citations herein above. 

Relevant art:
Purser (USPN 4,973,841) teaches a charge selector (fig. 1, 7, col. 4, lines 42-48) positioned downstream of the electron stripper (6, col. 4, lines 1-7) and configured to select a final charge state at the first energy from the plurality of charge states of the plurality of ions (col. 4, lines 42-48); the second accelerator (10) positioned downstream of the charge selector (7) and configured to accelerate the plurality of ions to a final energy spectrum at the final charge state (inherent in the acceleration stages 10).
Purser (5693939) teaches a charge selector between two accelerators of an ion implantation system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph [0035] of the instant published application recites “The charge selector 114, for example, comprises two 45-degree magnets with a quadrupole singlet lens therebetween, to form an achromatic beam bending system. As such, the second RF accelerator 116 is thus met with ions of only the single, final charge state X.sup.f at the first energy E.sub.1 from the charge selector 114 prior to the ions entering the second RF accelerator”.  That is, the specification teaches that the achromatic beam bending system results in a charge selection at an energy.